        19-23773          Doc 1        Filed 10/03/19                Entered 10/03/19 16:12:59                   Main Document              Pg
                                                                         1 of 20
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of New York
                                          (State)                                                                                  ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                          amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/19
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Deluxe (Delaware) Canada Holdings Corporation


                                                 DT Cinema US LLC; Deluxe Media Management and Retail Sales LLC
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          2400 West Empire Avenue                                     50 Main Street, Suite 1014
                                          Number            Street                                    Number         Street


                                                                                                      P.O. Box

                                          Burbank                         CA         91504            White Plains                    NY       10606
                                          City                            State      Zip Code         City                          State     Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Los Angeles                                                 50 Main Street, Suite 1014
                                          County                                                      Number         Street




                                                                                                      White Plains                    NY       10606
                                                                                                      City                          State     Zip Code




5. Debtor’s website (URL)                 https://www.bydeluxe.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         19-23773           Doc 1      Filed 10/03/19         Entered 10/03/19 16:12:59                    Main Document                    Pg
                  Deluxe (Delaware) Canada Holdings Corporation
                                                                  2 of 20
Debtor                                                                            Case number (if known)
           Name



                                           A. Check One:
7.   Describe debtor’s business
                                           ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                           ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                           ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                           ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                           ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           ☒ None of the above

                                           B. Check all that apply:
                                           ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                           ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                           ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           5121

8. Under which chapter of the              Check One:
   Bankruptcy Code is the
   debtor filing?                          ☐ Chapter 7

                                           ☐ Chapter 9

                                           ☒ Chapter 11. Check all that apply:

                                                             ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                               4/01/22 and every 3 years after that).
                                                             ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement
                                                               of operations, cash-flow statement, and federal income tax return, or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             ☒ A plan is being filed with this petition.

                                                             ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           ☐ Chapter 12
9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.     District                           When                      Case number
   within the last 8 years?                                                                   MM/DD/YYYY
     If more than 2 cases, attach a               District                           When                      Case number
     separate list.                                                                           MM/DD/YYYY

10. Are any bankruptcy cases            ☐ No
    pending or being filed by a         ☒ Yes.                                                                 Relationship     Affiliate
                                                  Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                      District    Southern District of New York
     List all cases. If more than 1,                                                                           When             10/03/2019
     attach a separate list.                     Case number, if known _______________________                                  MM / DD / YYYY



     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
         19-23773         Doc 1       Filed 10/03/19         Entered 10/03/19 16:12:59                         Main Document                 Pg
                 Deluxe (Delaware) Canada Holdings Corporation
                                                                 3 of 20
Debtor                                                                             Case number (if known)
          Name



11. Why is the case filed in this      Check all that apply:
    district?
                                       ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.
                                       ☐    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?

                                                 ☐     It needs to be physically secured or protected from the weather.

                                                   ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                 ☐     Other


                                                 Where is the property?
                                                                                      Number          Street



                                                                                      City                                  State       Zip Code



                                                 Is the property insured?
                                                 ☐ No

                                                 ☐ Yes.     Insurance agency

                                                            Contact name
                                                            Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                       ☐     1,000-5,000                        ☐    25,001-50,000
    creditors (on a                   ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
    consolidated basis)               ☐     100-199                    ☒     10,001-25,000                      ☐    More than 100,000
                                      ☐     200-999



15. Estimated assets (on a            ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☒   $500,000,001-$1 billion
    consolidated basis)               ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                      ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☐     $100,000,001-$500 million           ☐   More than $50 billion




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         19-23773         Doc 1      Filed 10/03/19          Entered 10/03/19 16:12:59                           Main Document                  Pg
                 Deluxe (Delaware) Canada Holdings Corporation
                                                                 4 of 20
Debtor                                                                               Case number (if known)
          Name



16. Estimated liabilities (on        ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
    a consolidated basis)            ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☐    $100,000,001-$500 million              ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on            10/03//2019
                                                              MM/ DD / YYYY


                                               /s/ Eric Cummins                                                  John Eric “Eric” Cummins
                                              Signature of authorized representative of debtor                Printed name

                                              Title   Executive Vice President & Chief
                                                      Financial Officer




18. Signature of attorney                     /s/ Jonathan S. Henes                                          Date        10/03/2019
                                              Signature of attorney for debtor                                           MM/ DD/YYYY



                                              Jonathan S. Henes
                                              Printed name
                                              Kirkland & Ellis, LLP
                                              Firm name
                                              601 Lexington Avenue
                                              Number               Street
                                              New York                                                               New York          10022
                                              City                                                                   State               ZIP Code
                                              212-446-4800                                                           jonathan.henes@kirkland.com
                                              Contact phone                                                               Email address
                                              2822203                                             New York
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
     19-23773          Doc 1         Filed 10/03/19            Entered 10/03/19 16:12:59   Main Document          Pg
                                                                   5 of 20


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
                           Southern District of New York
                                         (State)                                                     ☐ Check if this is an
 Case number (if known):                                   Chapter   11                                  amended filing

                                                    Rider 1
                     Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of New York for relief under chapter 11 of title 11 of the United
States Code. The Debtors have moved for joint administration of these cases under the case number assigned to
the chapter 11 case of Deluxe Entertainment Services Group Inc.


         •    Deluxe Entertainment Services Group Inc.
         •    Bobco Productions LLC
         •    Company 3 LLC
         •    Deluxe (Delaware) Canada Holdings Corporation
         •    Deluxe 3D LLC
         •    Deluxe Creative Services Inc.
         •    Deluxe Digital Cinema Inc.
         •    Deluxe Digital Distribution Inc.
         •    Deluxe Encore Inc.
         •    Deluxe Government Solutions LLC
         •    Deluxe India Holdings 1 LLC
         •    Deluxe India Holdings 2 LLC
         •    Deluxe Laboratories LLC
         •    Deluxe Media Inc.
         •    Deluxe Media Management Inc.
         •    Deluxe One LLC
         •    Deluxe Shared Services Inc.
         •    DX Holdings LLC
         •    Global Digital Media XChange LLC
         •    MediaRecall LLC
         •    Sfera Labs, LLC
         •    Sfera Studios LLC
         •    Softitler Net, Inc.
         •    TS GP 2 LLC
         •    TS Interest Holdco 1 LLC
         •    TS Interest Holdco 2 LLC
         •    TS US LLC
         19-23773              Doc 1          Filed 10/03/19             Entered 10/03/19 16:12:59                      Main Document                      Pg
                                                                             6 of 20
    Fill in this information to identify the case:

    Debtor name        Deluxe Entertainment Services Group Inc.,et al.

    United States Bankruptcy Court for the:          Southern District    District of     New York                                               Check if this is an
    Case number (If known):                                                               (State)                                                 amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                    12/15

 A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
 largest unsecured claims.

Name of creditor and complete                 Name, telephone number, and         Nature of the         Indicate if      Amount of unsecured claim
mailing address, including zip code           email address of creditor           claim (for example,   claim is         If the claim is fully unsecured, fill in only unsecured
                                              contact                             trade debts, bank     contingent,      claim amount. If claim is partially secured, fill in
                                                                                  loans, professional   unliquidated,    total claim amount and deduction for value of
                                                                                  services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                                  government
                                                                                  contracts)
                                                                                                                         Total claim, if     Deduction for       Unsecured
                                                                                                                         partially           value of            claim
                                                                                                                         secured             collateral or
                                                                                                                                             setoff

1      Skadden, Arps, Slate,                  Attn: Billing
       Meagher, & Flom LLP                    212-735-3000                                                                                                       $9,160,570
                                                                                  Professional
       Four Times Square
       New York, NY 10036, USA
2      Canada Cinema Distribution             Attn: Hunter Simon
       Inc.                                   +1-323-817-6613
       2101, Ste-Catherine West               hunter.simon@technicolor.co
                                                                                  Trade                                                                          $2,272,730
       Suite 300                              m
       Montreal, Quebec, H3H 1M6,
       Canada
3      Paul, Weiss, Rifkind,                  Attn: Thomas V. de la Bastide
       Wharton & Garrison                     III
       1285 Avenue of the Americas            +1-212-373-3031                     Professional                                                                   $1,500,031
       New York, NY 10019, USA                tdelabastide@paulweiss.com


4      Howard Building Corporation            Attn: Matt Loorya
       07 Wilshire Blvd. Suite 3750           +1-213-683-1850
                                                                                  Trade                                                                          $850,622
       Los Angeles, CA 90017, USA             mloorya@howardbuilding.com


5      Amazon Web Services, Inc.              Attn: Trevor Thompson
       410 Terry Avenue North                 +1-347-683-6237
                                                                                  Trade                                                                          $829,745
       Seattle, WA 98109, USA                 trevorwt@amazon.com


6      Ernst & Young LLP                      Attn: Matthew Snow
       725 South Figueroa Street              +1-213-977-3200
       Suite 500                              matthew.snow@ey.com                 Professional                                                                   $827,500
       Los Angeles, CA 90017, USA

7      Larsen and Toubro Infotech             Attn: Raji Vishwanathan
       Limited                                +91 22 4215 9509
       2035 Lincoln Highway, Suite            raji.vishwanathan@centrum.c         Trade                                                                          $783,152
       3000                                   o.in
       Edison, NJ, 08817 USA
8      Adecco Employment                      Attn: Brad Macdonald
                                                                                  Trade                                                                          $725,632
       Services Inc.                          +1-904-232-4520

Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                            page 1
KE 64440159
          19-23773          Doc 1      Filed 10/03/19              Entered 10/03/19 16:12:59                   Main Document                      Pg
                                                                       7 of 20
 Debtor                                                               Case Number (if known)
               Name




Name of creditor and complete          Name, telephone number, and      Nature of the          Indicate if      Amount of unsecured claim
mailing address, including zip code    email address of creditor        claim (for example,    claim is         If the claim is fully unsecured, fill in only unsecured
                                       contact                          trade debts, bank      contingent,      claim amount. If claim is partially secured, fill in
                                                                        loans, professional    unliquidated,    total claim amount and deduction for value of
                                                                        services, and          or disputed      collateral or setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)
                                                                                                                Total claim, if     Deduction for       Unsecured
                                                                                                                partially           value of            claim
                                                                                                                secured             collateral or
                                                                                                                                    setoff

       Department LA 21403             brad.macdonald@adeccogrou
       Pasadena, CA 91185-1403,        p.com
       USA
9      TPF Equity REIT Operating       Attn: President or General
       Partnership                     Counsel
                                                                        Trade                                                                           $634,677
       234 S. Brand Blvd, Suite 800    +1-617-951-4153
       Glendale, CA 91204, USA
10     ALT Systems, Inc.               Attn: Terry Marshall, Sr.
       2777 N. Ontario Street, Suite   Account Executive
                                                                        Trade                                                                           $632,210
       210                             +1-818-504-6800
       Burbank, CA 91504, USA          terry@altsystems.com
11     Technicolor Global Logistics,   Attn: Hunter Simon
       LLC                             +1-323-817-6613
                                                                        Trade                                                                           $480,401
       3233 E. Mission Oaks Blvd.      jeff.eisner@technicolor.com
       Camarillo, CA 93012, USA
12     IT Creations, Inc.              Attn: Alex Gorban
       9142 Independence Ave           +1-818-975-3100
                                                                        Trade                                                                           $460,604
       Chatsworth, CA 91311, USA       alex@itcreations.com


13     Studio Hamburg Synchron         Attn: Johannes Zull
       GmbH                            +49 (0)40 6688-0
       Jenfelder Allee 80              info@studio-hamburg.de           Trade                                                                           $439,039
       Hamburg, 2, 22039,
       Germany
14     BDO USA LLP                     Attn: Matthew Bartholomew
       600 Anton Boulevard Suite       +1-281-468-8294
                                                                        Trade                                                                           $438,627
       500                             mbartholomew@bdo.com
       Costa Mesa, CA, 92626 USA
15     Snyder 959 Seward, LLC          Attn: Gail Pena
       5757 Wilshire Blvd., PH-30      +1-818-763-3200
                                                                        Trade                                                                           $386,631
       Los Angeles, CA 90036, USA      gail.pena@jhsnyder.net


16     Metro-Goldwyn Mayer Inc.        Attn: Pamela Reynolds
       245 N. Beverly Drive            +1-310-449-3133
                                                                        Trade                                                                           $375,000
       Beverly Hills, CA 90210-        cbrearton@mgm.com
       5317, USA
17     Newegg Business, Inc.           Attn: Joshua T. Cordle
       17560 Rowland Street            +1-626-271-1321 ext. 24628
                                                                        Trade                                                                           $340,158
       City of Industry, CA 91748,     joshua.t.cordle@newegg.com
       USA
18     The Foundry Visionmongers       Attn: President or General
       Ltd.                            Counsel
                                                                        Trade                                                                           $333,341
       48 5 Golden Square ,            +44 20 7479 4350
       London, W1F 9BS, UK             info@foundry.com
19     Scenarist LLC                   Attn: Chris Neely
       PO Box 2603                     +1-415-493-8842
                                                                        Trade                                                                           $332,773
       Novato, CA 94945, USA           chris.neely@scenarist.com


20     CoreSite Services, Inc.         Attn: Jordan Orsolini
       1050 17th Street, Suite 800     +1-213-327-1214                  Trade                                                                           $322,250
       Denver, CO 80265, USA           jordan.orsolini@coresite.com

Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                       Page 2
KE 64440159
          19-23773          Doc 1     Filed 10/03/19           Entered 10/03/19 16:12:59                      Main Document                    Pg
                                                                   8 of 20
 Debtor                                                              Case Number (if known)
               Name




Name of creditor and complete         Name, telephone number, and     Nature of the claim     Indicate if      Amount of unsecured claim
mailing address, including zip code   email address of creditor       (for example, trade     claim is         If the claim is fully unsecured, fill in only
                                      contact                         debts, bank loans,      contingent,      unsecured claim amount. If claim is partially
                                                                      professional            unliquidated,    secured, fill in total claim amount and deduction
                                                                      services, and           or disputed      for value of collateral or setoff to calculate
                                                                      government                               unsecured claim.
                                                                      contracts)

                                                                                                               Total claim, if    Deduction for      Unsecured
                                                                                                               partially          value of           claim
                                                                                                               secured            collateral or
                                                                                                                                  setoff

21     Globant LLC                    Attn: Senn Moses, Managing
       875 Howard Street, Suite 320   Director
                                                                      Trade                                                                          $314,842
       San Francisco, CA 94103,       +1-310-739-3379
       USA                            senn.moses@globant.com
22     Hudson Pacific Properties,     Attn: President or General
       L.P.                           Counsel
                                                                      Trade                                                                          $314,030
       11601 Wilshire Blvd. Ste 900   +1-310-445-5700
       Los Angeles, CA 90025, USA     info@hudsonppi.com
23     Hewlett Packard Financial      Attn: Paul T. Porrini
       Services                       +1-610-717-5045
       200 Connell Drive Suite 5000   paul.porrini@hp.com             Trade                                                                          $312,266
       Berkeley Heights, NJ 7922,
       USA
24     Osler, Hoskin & Harcourt LLP   Attn: Peter Franklyn
       1 First Canadian Pl. PO Box    +1-416-862-6494
       50                             pfranklyn@osler.com             Professional                                                                   $281,148
       Toronto, Ontario M5X 1B8,
       Canada
25     PWC Holdings No. 21 LLC        Attn: Mitchel R. Aeder
       300 Madison Avenue             +1-646-471-3000
                                                                      Professional                                                                   $246,584
       New York, NY 10017, USA        mitch.aeder@us.pwc.com


26     TWE Solutions                  Attn: David Jones
       13900 Marquesas Way            +1-215-300-1713
       #6006                          djones@twe-solutions.com        Trade                                                                          $238,871
       Marina Del Rey, CA 90292,
       USA
27     LinkedIn Corporation           Attn: President or General
       62228 Collections Center       Counsel
       Drive                          +1-650-687-3600                 Trade                                                                          $210,775
       Chicago, IL 60693-0622,        kvelasco@linkedin.com
       USA
28     Tohokushinsha Film             Attn: President or General
       Corporation                    Counsel
                                                                      Trade                                                                          $204,347
       4-8-10 Akasaka, Minato-Ku      +81-3-5414-0301
       Tokyo, 13, 1078460, Japan      prkyoyu@tfc.co.jp
29     SGI QC, LLC                    Attn: Cinema Quality Control
       4821 Lankershim Boulevard      Services
       #F197                          +1-818-287-8723                 Trade                                                                          $198,857
       North Hollywood, CA, 91601,    info@sgihollywood.com
       USA
30     Glovision Inc.                 Attn: Kenichi Tasaka
       Minamimomachi 3                +81-3-3359-7121
       Tokyo 160-0012, Japan          tasaka@glovision.co.jp          Trade                                                                          $196,515




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    Page 3
KE 64440159
19-23773           Doc 1       Filed 10/03/19           Entered 10/03/19 16:12:59                  Main Document                Pg
                                                            9 of 20


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    DELUXE (DELAWARE) CANADA HOLDINGS                              )      Case No. 19-___________(___)
    CORPORATION,                                                   )
                                                                   )
                                 Debtor.                           )
                                                                   )


                                        LIST OF EQUITY SECURITY HOLDERS 1

             Debtor                     Equity Holders                   Address of Equity Holder              Percentage of
                                                                                                                Equity Held
    Deluxe (Delaware)
                                   Deluxe Entertainment                2400 West Empire Avenue
    Canada Holdings                                                                                                  100%
                                   Services Group Inc.                 Burbank, CA 91504
    Corporation




1
       This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of Bankruptcy
       Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
19-23773      Doc 1     Filed 10/03/19       Entered 10/03/19 16:12:59           Main Document           Pg
                                                10 of 20


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 DELUXE (DELAWARE) CANADA                             )    Case No. 19-___________(___)
 HOLDINGS CORPORATION,                                )
                                                      )
                          Debtor.                     )
                                                      )


                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 Deluxe Entertainment Services Group Inc.                                      100%
    19-23773            Doc 1         Filed 10/03/19                 Entered 10/03/19 16:12:59                Main Document             Pg
                                                                        11 of 20


    Fill in this information to identify the case and this filing:

   Debtor Name          Deluxe (Delaware) Canada Holdings Corporation

   United States Bankruptcy Court for the:                Southern District of New York            New York
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration List of Equity Security Holders, Corporate Ownership Statement



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Eric Cummins
                                        10/03/2019
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 John Eric “Eric” Cummins
                                                                                 Printed name
                                                                                 Executive Vice President & Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
19-23773     Doc 1     Filed 10/03/19     Entered 10/03/19 16:12:59         Main Document          Pg
                                             12 of 20


                               BOBCO PRODUCTIONS, LLC, ET AL.


                                    OMNIBUS CONSENT OF THE
                                     BOARD OF DIRECTORS
                                      AND SOLE MEMBER




                                          October 2, 2019

        The undersigned, being all of the members of the board of directors or the sole member
(each, a “Board”), as applicable, of each of the companies listed on Schedule 1 attached hereto
(each a “Company” and collectively, the “Companies”) hereby take the following actions and
adopt the following resolutions by written consent, as of the date first set forth above, in lieu of a
meeting of each Board pursuant to (1) Section 141(f) of the Delaware General Corporation Law,
(2) Section 18-302(d) of the Delaware Limited Liability Company Act, and (3) Sections 307 and
17704.07(n) of the California General Corporation Law, as applicable for each Company:

        WHEREAS, the Companies are party to that certain restructuring support agreement,
dated August 30, 2019, by and among (i) the Companies and certain of their affiliates, (ii) certain
of the Companies’ term loan lenders, and (iii) MacAndrews & Forbes Media Group, Inc., MAFCO
Three LLC, and MacAndrews Deluxe Holdings LLC, (such agreement, the “RSA”) which RSA
contemplates an out-of-court exchange offer or prepackaged chapter 11 filing to implement a
comprehensive restructuring of the capital structure of Deluxe Entertainment Services Group Inc.
and certain of its affiliates, on the terms set forth therein;

       WHEREAS, the parties to the RSA have engaged in good-faith, arm’s-length negotiations
and determined to amend the RSA substantially on the terms presented to the Boards on the date
hereof (the “Amended RSA”) and prepare to implement the transactions contemplated by the
Amended RSA;

       WHEREAS, the Amended RSA contemplates, among other things, entry into the DIP
Financing, initiating solicitation of votes on the Plan, and filing the Chapter 11 Case, each as
defined and more fully described herein;

        WHEREAS, the Companies and their advisors have apprised the Boards of the key terms
of the Amended RSA, the Plan, the Disclosure Statement, and the DIP Financing and the Boards
have had the opportunity to review the forms or key terms of such documents; and

        WHEREAS, the Boards considered presentations by the Companies’ management and
advisors of the Companies regarding the liabilities and liquidity situation of the Companies and
their affiliates and subsidiaries, the strategic alternatives available to them, and the effect of the
foregoing on the Companies’ business and has determined, in the business judgment of the Boards
and based on the recommendation from the Companies’ management and advisors, that the
following resolutions are in the best interests of the Companies and their creditors.
19-23773     Doc 1     Filed 10/03/19      Entered 10/03/19 16:12:59         Main Document          Pg
                                              13 of 20


        NOW, THEREFORE, BE IT,

 I.    ENTRY INTO THE AMENDED RESTRUCTURING SUPPORT AGREEMENT
       AND COMMENCEMENT OF SOLICITATION

        RESOLVED, that in the business judgment of the Boards and based on the
recommendation from the Companies’ management and advisors, it is desirable, and in the best
interests of the Companies, their creditors, and other parties in interest, to enter into the Amended
RSA; and further

        RESOLVED, that the Companies’ execution and delivery of, and their performance of
their obligations in connection with the Amended RSA, including launching solicitation on the
Joint Prepackaged Plan of Reorganization of Deluxe Entertainment Services Group Inc. and Its
Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code substantially in the form
presented to the Boards on the date hereof (the “Plan”), by sending all holders entitled to vote on
the Plan the Disclosure Statement for the Joint Prepackaged Plan of Reorganization of Deluxe
Entertainment Services Group Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code substantially in the form presented to the Boards on the date hereof (the
“Disclosure Statement”); and further

         RESOLVED, that each of the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President and any other officer of each Company (collectively,
the “Authorized Signatories”) is hereby authorized and empowered to negotiate the terms of and
to execute, deliver, and perform under the Amended RSA and any and all other documents,
certificates, instruments, or agreements required to consummate the transactions contemplated by
the Amended RSA to which the Companies are parties in the name and on behalf of the Companies,
in the form approved, with such changes therein and modifications and amendments thereto as any
of the Authorized Signatories may in his or her sole discretion approve, which approval shall be
conclusively evidenced by his or her execution thereof (by facsimile or other means of electronic
transmission, engraved, or printed as deemed necessary and preferable); and further

 II.   CHAPTER 11 FILING AUTHORITY

        RESOLVED, that in the business judgment of the Boards and based on the
recommendation from the Companies’ management and advisors, it is desirable and in the best
interests of the Companies (including a consideration of its creditors and other parties in interest)
that the Companies are hereby authorized to file, or cause to be filed, a voluntary petition for relief
(the “Chapter 11 Case”) under the provisions of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the bankruptcy court for the Southern District of New York
(the “Bankruptcy Court”) and any other petition for relief or recognition or other order that may
be desirable under applicable law in the United States; and further

       RESOLVED, that each of the the Authorized Signatories, acting alone or with one or more
other Authorized Signatories are authorized and empowered to execute and file on behalf of the
Companies all petitions, schedules, lists, and other motions, papers, or documents, and to take any
and all action that they deem necessary or proper to obtain such relief, including, without
19-23773     Doc 1     Filed 10/03/19     Entered 10/03/19 16:12:59         Main Document          Pg
                                             14 of 20


limitation, any action necessary to maintain the ordinary course operation of the Companies’
business; and further

 III. RETENTION OF PROFESSIONALS

       RESOLVED, that each of the Authorized Signatories is authorized and empowered to
employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(together, “Kirkland”) as general bankruptcy counsel to represent and assist the Companies in
carrying out their duties under the Bankruptcy Code, and to take any and all actions to advance the
Companies’ rights and obligations, including filing any motions, objections, replies, applications,
or pleadings; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and empowered to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Kirkland; and further

       RESOLVED, that each of the Authorized Signatories is authorized and empowered to
employ the firm AlixPartners, LLP (“Alix”) as financial advisors to represent and assist the
Companies in carrying out their duties under the Bankruptcy Code, and to take any and all actions
to advance the Companies’ rights and obligations; and, in connection therewith, each of the
Authorized Signatories, with power of delegation, is hereby authorized and empowered to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of Alix; and further

       RESOLVED, that each of the Authorized Signatories is authorized and empowered to
employ the firm PJT Partners LP (“PJT”), as investment banker to represent and assist the
Companies in carrying out their duties under the Bankruptcy Code, and to take any and all actions
to advance the Companies’ rights and obligations; and in connection therewith, each of the
Authorized Signatories, with power of delegation, is authorized and empowered to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of PJT; and further

         RESOLVED, that each of the Authorized Signatories is authorized and empowered to
employ the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims agent to represent and
assist the Companies in carrying out their duties under the Bankruptcy Code, and to take any and
all actions to advance the Companies’ rights and obligations; and in connection therewith, each of
the Authorized Signatories, with power of delegation, is hereby authorized and empowered to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to retain the services of Prime Clerk; and further

        RESOLVED, that each of the Authorized Signatories is authorized and empowered to
employ any other professionals to assist the Companies in carrying out their duties under the
Bankruptcy Code; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and empowered to execute appropriate retention agreements, pay
appropriate retainers and fees, and to cause to be filed an appropriate application for authority to
retain the services of any other professionals as necessary; and further
19-23773     Doc 1     Filed 10/03/19      Entered 10/03/19 16:12:59         Main Document          Pg
                                              15 of 20


        RESOLVED, that each of the Authorized Signatories is, with power of delegation,
authorized and empowered to execute and file all petitions, schedules, motions, lists, applications,
pleadings, and other papers and, in connection therewith, to employ and retain all assistance by
legal counsel, accountants, financial advisors, and other professionals and to take and perform any
and all further acts and deeds that each of the Authorized Signatories deem necessary, proper, or
desirable in connection with the Companies’ Chapter 11 Cases; and further

 IV. CASH COLLATERAL, DEBTOR-IN-POSSESSION                                   FINANCING,          AND
     ADEQUATE PROTECTION

        RESOLVED, that the Companies will obtain benefits from: (a) the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
(the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively,
the “Secured Lenders”) party to (i) that certain Fifth Amended and Restated Credit Agreement,
dated as of July 31, 2019 (as further amended, amended and restated, supplemented or otherwise
modified from time to time), by and among Deluxe Entertainment Services Group Inc.,
DX Holdings LLC and the guarantors party thereto, Credit Suisse AG (the “Agent”), in its capacity
as administrative agent and collateral agent, and the lenders party thereto, (ii) that certain Senior
Secured Priming Delayed Draw Term Loan Credit Agreement, dated as of July 31, 2019
(as amended, amended and restated, supplemented or otherwise modified from time to time), by
and among Deluxe Entertainment Services Group Inc., DX Holdings LLC and the guarantors party
thereto, the Agent, in its capacity as administrative agent and collateral agent, and the lenders party
thereto, (iii) that certain Senior Secured Super Priming Term Loan Credit Agreement, dated as of
September 19, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time), by and among Deluxe Entertainment Services Group Inc., DX Holdings LLC
and the guarantors party thereto, the Agent, in its capacity as administrative agent and collateral
agent, and the lenders party thereto, and (iv) that certain Third Amended and Restated Asset-Based
Revolving Credit Agreement, dated as of July 31, 2019 (as further amended, amended and restated,
supplemented or otherwise modified from time to time), by and among Deluxe Entertainment
Services Group Inc., DX Holdings LLC, the Agent, in its capacity as administrative agent, Bank
of America, N.A., as collateral agent, and the lenders party thereto; and (b) the incurrence of
debtor-in-possession financing obligations (the “DIP Financing”), on the terms set forth in that
certain commitment letter; and further

       RESOLVED, that in order to use and obtain the benefits of the (a) DIP Financing and
(b) Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, the Companies
will provide certain adequate protection to the Secured Lenders (the “Adequate Protection
Obligations”), as documented in proposed interim and final orders (respectively, the “Interim DIP
Order” and the “Final DIP Order”) and submitted for approval to the Bankruptcy Court; and further

       RESOLVED, that the form, terms, and provisions of the Interim DIP Order and Final DIP
Order to which the Companies are or will be subject, as applicable, and the actions and transactions
contemplated thereby are authorized, adopted, and approved, and each of the Authorized
Signatories of the Companies are authorized and empowered, in the name of and on behalf of the
Companies, to take such actions and negotiate or cause to be prepared and negotiated and to
execute, deliver, perform, and cause the performance of, the Interim DIP Order and the Final DIP
Order, as applicable, and such other agreements, certificates, instruments, receipts, petitions,
19-23773     Doc 1     Filed 10/03/19      Entered 10/03/19 16:12:59         Main Document          Pg
                                              16 of 20


motions, or other papers or documents required to consummate the transaction contemplated by
the Interim DIP Order or the Final DIP Order to which the Companies are or will be a party,
including, but not limited to, any security and pledge agreement or guaranty agreement, incur and
pay or cause to be paid all fees and expenses and engage such persons, in each case, in the form
or substantially in the form thereof submitted to the Boards, (collectively with the Final DIP Order,
the “DIP Documents”) with such changes, additions, and modifications thereto as any of the
Authorized Signatories executing the same shall approve, such approval to be conclusively
evidenced by his or her execution and delivery thereof; and further

        RESOLVED, that the Companies, as debtors and debtors in possession under the
Bankruptcy Code be, and hereby are, authorized to incur the Adequate Protection Obligations, and
to undertake any and all related transactions on substantially the same terms as contemplated under
the DIP Documents (collectively, the “DIP Transactions”), including granting liens on its assets to
secure such obligations; and further

        RESOLVED, that each of the Authorized Signatories of the Companies is authorized and
empowered, and each of them acting alone is authorized and empowered in the name of, and on
behalf of, the Companies, as a debtor and debtor in possession, to take such actions as in his or her
discretion is determined to be necessary, desirable, or appropriate and execute the DIP
Transactions, including delivery of: (a) the DIP Documents and such agreements, certificates,
instruments, guaranties, notices, and any and all other documents, including, without limitation,
any amendments to any DIP Documents (collectively, the “DIP Financing Documents”); (b) such
other instruments, certificates, notices, assignments, and documents as may be reasonably
requested by the Agent; and (c) such forms of account control agreements, officer’s certificates,
and compliance certificates as may be required by the DIP Documents or any other DIP Financing
Document; and further

         RESOLVED, that each of the Authorized Signatories of the Companies is authorized and
empowered in the name of, and on behalf of, the Companies to file or to authorize the Agent to
file any Uniform Commercial Code (the “UCC”) financing statements, any other equivalent
filings, any intellectual property filings and recordation and any necessary assignments for security
or other documents in the name of the Companies that the Agent deems necessary or appropriate
to perfect any lien or security interest granted under the DIP Order, including any such UCC
financing statement containing a generic description of collateral, such as “all assets,” “all property
now or hereafter acquired” and other similar descriptions of like import, and to execute and deliver,
and to record or authorize the recording of, such mortgages and deeds of trust in respect of real
property of the Companies and such other filings in respect of intellectual and other property of
the Companies, in each case as the Agents may reasonably request to perfect the security interests
of the Agent under the DIP Order; and further

       RESOLVED, that each of the Authorized Signatories of the Companies are authorized and
empowered in the name of, and on behalf of, the Companies to take all such further actions,
including, without limitation, to pay or approve the payment of all fees and expenses payable in
connection with the DIP Transactions and all fees and expenses incurred by or on behalf of the
Companies in connection with the foregoing resolutions, in accordance with the terms of the DIP
Documents, which shall in his or her sole judgment be necessary, proper, or advisable to perform
the Companies’ obligations under or in connection with the DIP Order or any of the other DIP
19-23773     Doc 1     Filed 10/03/19     Entered 10/03/19 16:12:59        Main Document          Pg
                                             17 of 20


Documents and the transactions contemplated therein and to carry out fully the intent of the
foregoing resolutions; and further

 V.    GENERAL

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Signatories, each of the Authorized Signatories (and their designees and delegates) is
authorized and empowered, in the name of and on behalf of the Companies, to take or cause to be
taken any and all such other and further action, and to execute, acknowledge, deliver, and file any
and all such agreements, certificates, instruments, and other documents and to pay all expenses,
including but not limited to filing fees, in each case as in her or her judgment, shall be necessary,
advisable, or desirable in order to fully carry out the intent and accomplish the purposes of the
resolutions adopted herein; and further

        RESOLVED, that the Boards have received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing resolutions, as may be required
by the organizational documents of the Companies, or hereby waive any right to have received
such notice; and further

        RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of and on behalf of the Companies, which acts would
have been approved by the foregoing resolutions except that such acts were taken before the
adoption of these resolutions, are hereby in all respects approved and ratified as the true acts and
deeds of the Companies with the same force and effect as if each such act, transaction, agreement,
or certificate has been specifically authorized in advance by resolution of the Boards.



                          [Remainder of Page Intentionally Left Blank]
19-23773   Doc 1    Filed 10/03/19   Entered 10/03/19 16:12:59     Main Document       Pg
                                        18 of 20


       IN WITNESS WHEREOF, the undersigned have executed this consent as of the date first
above written.


                                          John Wallace


                                          John Eric Cummins

                                          DELUXE CREATIVE SERVICES INC.
                                          DELUXE ENTERTAINMENT SERVICES
                                          GROUP INC.
                                          DELUXE INDIA HOLDINGS 1 LLC
                                          SOFTITLER NET, INC.
                                          TS INTEREST HOLDCO 1 LLC
                                          DELUXE MEDIA INC.

                                          By:
                                          Name: John Eric Cummins
                                          Title: Executive Vice President, Chief Financial
                                                 Officer and Treasurer




                                      Signature Page to
                                      Omnibus Consent
19-23773   Doc 1   Filed 10/03/19   Entered 10/03/19 16:12:59   Main Document   Pg
                                       19 of 20
19-23773   Doc 1    Filed 10/03/19    Entered 10/03/19 16:12:59       Main Document       Pg
                                         20 of 20
                                        Schedule 1


                                                                       Board of Directors
                             Company                                   or Sole Member, as
                                                                           applicable
    1. Bobco Productions, LLC, a Delaware limited liability company    Deluxe Creative
    2. Deluxe 3D LLC, a Delaware limited liability company             Services Inc., its
    3. Deluxe India Holdings 1 LLC, a Delaware limited liability       sole member
        company
    4. Deluxe Creative Services Inc., a Delaware corporation            John Wallace
    5. Deluxe (Delaware) Canada Holdings Corporation, a Delaware        John Eric Cummins
        corporation
    6. Deluxe Digital Cinema Inc., a Delaware corporation
    7. Deluxe Digital Distribution Inc., a Delaware corporation
    8. Deluxe Encore Inc., a Delaware corporation
    9. Deluxe Media Inc., a Delaware corporation
    10. Deluxe Media Management Inc., a Delaware corporation
    11. Deluxe Shares Services Inc., a Delaware corporation
    12. Softitler Net, Inc., a California corporation
    13. Deluxe Government Solutions LLC, a Delaware limited             Deluxe
        liability company                                               Entertainment
    14. Global Digital Media Xchange LLC, a Delaware limited            Services Group
        liability company                                               Inc., its sole
    15. TS Interest Holdco 1 LLC, a Delaware limited liability          member
        company
    16. Deluxe One LLC, a Delaware limited liability company
    17. TS GP 2 LLC, a Delaware limited liability company
    18. Deluxe Laboratories LLC, a Delaware limited liability
        company
    19. Deluxe India Holdings 2 LLC, a Delaware limited liability       Deluxe India
        company                                                         Holdings 1 LLC, its
                                                                        sole member
    20. SFERA Labs, LLC, a California limited liability company         Softitler Net, Inc.,
    21. SFERA Studios LLC, a California limited liability company       its sole member
    22. TS Interest Holdco 2 LLC, a Delaware limited liability          TS Interest Holdco
        company                                                         1 LLC, its sole
    23. TS US LLC, a Delaware limited liability company                 member
    24. MediaRecall LLC, a Delaware limited liability company           Deluxe Media Inc.,
                                                                        its sole member
